Citation Nr: 1548231	
Decision Date: 11/17/15    Archive Date: 11/25/15

DOCKET NO.  12-34 108	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to June 1970.  His decorations include the Combat Infantryman's Badge.

This matter comes before the Board of Veterans' Appeals (Board) from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that, in pertinent part, denied entitlement to service connection for bilateral hearing loss.

In August 2015, the Veteran and his spouse testified at a video hearing before the undersigned.  A transcript of the hearing has been associated with the claims file.
 

FINDING OF FACT

The Veteran has current bilateral hearing loss that is as likely as not a result of noise exposure in active military service. 


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1154 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Organic diseases of the nervous system are listed chronic diseases presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

For purposes of applying laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  See also Hensley v. Brown, 5 Vet. App. 155 (1993). 

The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  Hensley, 5 Vet. App. at 159. 

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran is competent to describe his difficulty hearing over the years, which he can perceive, but hearing loss for the purpose of VA disability compensation is not a condition capable of lay observation because it relies upon audiometric testing. Savage v. Gober, 10 Vet. App. 488 (1997), Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).

The Veteran's service treatment records indicate normal hearing in the right ear upon enlistment, and normal hearing in the left ear with the exception of a hearing loss noted at 4000Hz.  Upon separation, hearing was within normal limits. 

A hearing evaluation in October 1999 showed significant bilateral hearing loss.  It was noted that he had previously worn a hearing aid in the left ear, but that it had been destroyed.  

Other records after this date also show hearing loss, with severe hearing loss on the right.  A reported treatment provider advised that records for the period prior to 1987 had been destroyed.

The Veteran submitted statements from his wife and co-workers noting their observation of his difficulty hearing beginning as long ago as shortly after his return from service.  

The Veteran reported that he was a driver of an armored personnel carrier (APC) that carried a 50 caliber machine gun on his right.  On days of heavy combat, he would have ringing in his ears and temporary loss of hearing.  His spouse noted that they had been married for 40 years and that soon after their marriage, which was shortly after the Veteran returned from service, she noticed something wrong with the Veteran's hearing, specifically on his right.  This hearing loss only got worse over the years.  

The Veteran was provided a VA examination in October 2009 that found that the Veteran had bilateral hearing loss for hearing loss for VA purposes, significantly worse on the right.  Tinnitus was also noted.  Military noise exposure from combat operations in Vietnam was reported.  The veteran reported first noticing hearing loss not long after returning from Vietnam.  He reported a history of noise exposure while in the Army as the driver of an armored personnel carrier, from vehicle noise and from a 50 cal. machine gun mounted next to him. He reported noticing temporary decreased hearing and ringing tinnitus after sustained machine gun fire in a firefight.  The Veteran also reported a history of occupational machinery noise for 40 years after service with the use of hearing protection.  He denied a history of significant recreational noise.  The examiner found that military documentation supports potential hazardous noise level conditions during combat experiences.  However, as the Veteran's service treatment records showed no significant threshold shift in service, the examiner found that it was apparent that the current hearing loss occurred post military.   However, as the Veteran noticed tinnitus after noise trauma experienced during a firefight, the examiner found that it was at least as likely as not to be caused by noise exposure experiences while in the Army.

The Veteran and his wife both testified concerning noise exposure in service and issues with the Veteran's hearing upon return from Vietnam.  Specifically, the Veteran testified to the effect of the machine gun noise on his right-side hearing, as well as the general noise inside the APC.  

This record clearly shows a current hearing loss disability.  His reports establish an in-service injury from combat related noise.  38 U.S.C.A. § 1154(b).  

The Veteran and his spouse both testified to continuing worsening hearing loss after service.  As noted above, applicable regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection and the Veteran and his spouse are both competent to describe when he first began having difficulty with hearing and his continued symptoms over the years, as well as the acoustic trauma he underwent in service.  See 38 U.S.C.A. § 1154 (a), (b); 38 C.F.R. § 3.303(b).  

The VA examination provides some evidence against a nexus to service, but the examiner did not discuss the possibility of delayed onset hearing loss.  The testimony and statements are to the effect that there was intermittent loss in service and a permanent loss beginning shortly thereafter.  This testimony seems credible.  In this case, doubt is resolved in the Veteran's favor and the claim is allowed.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Service connection for bilateral hearing loss is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


